DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-7 and 11-15 were amended, claims 16-18 were canceled, and claims 21-22, directed toward compounds of elected Group I, were newly added in the response filed on 6/15/2022.  Claims 8, 19, and 20 were previously withdrawn as being drawn to a non-elected species or Group. Claims 1-7, 9-15, 21, and 22 are currently pending and under examination.  
Response to Amendments/Arguments filed on 6/15/2022
	The Applicant’s amendments to claims 2 and 11-13, and the cancelation of claim 18, were sufficient to overcome some of the indefiniteness rejections under 35 USC 112(b) directed to these specific claims.  See last paragraph of p. 4 to p.5 of the OA dated 2/16/2022.  Therefore, that portion of the rejection is withdrawn.  However, the rest of the rejection is maintained and will be elaborated upon below with respect to the new claim amendments.  See p. 3-4 of the OA dated 2/16/2022.  The Applicant does not present any arguments specifically against the 35 USC 112(b) rejections of record.  Instead the Applicant asserts that the amendments have overcome all of the 35 USC 112(b) rejections.  See p. 12 of the response.  However, this is not persuasive.  Though the Applicant has modified claims 2-7, 14, and 15 to recite that “the substituent” is –the R substituent--, it is still not clear if the limitations refer to i) any R substituent or ii) specifically the R substituent comprising at least one polymerizable or crosslinkable group.  
	Regarding the non-statutory double patenting rejections of record (see p. 5-7 of the OA dated 2/16/2022), the Applicant requests that the rejections be held in abeyance until allowable subject matter has been indicated.  See p. 13.
	The Applicant’s amendments to the scope of Formula I in claim 1 were sufficient to overcome the 35 USC 103 rejection of the elected species in claims 1-7 and 9-18 as being unpatentable over US 8183303 (‘303) and the 35 USC 102 rejection of the genus in claims 1-7 and 9-18 as being anticipated by ‘303.  See p. 7-13 of the OA dated 2/16/2022.  ‘303 no longer renders obvious nor anticipates the claimed genus of compounds because the polymerizable or crosslinkable group was limited to one comprising one of the structures in claim 1.  Therefore, the rejections are withdrawn.
	As the Applicant amended independent claim 1 to exclude the elected species (see p. 2 of the OA dated 2/16/2022), the search was extended to cover other species within the newly amended genus of the claims under examination.  See MPEP 803.02.
Claim Suggestions
Though there is no per se rule that double inclusion is improper in a claim, claim 22 only appears to be directed to two compounds as the first and final compounds appear to be duplicates and the two middle compounds appear to be duplicates.  The Examiner suggests deleting the final two compounds from the claim.  See MPEP 2173.05.
Modified Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The original rejection is found on p. 3-5 of the OA dated 2/16/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 10, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-7, 14, and 15, it is still not clear if “the R substituent” can refer to i) any of the possible R substituents defined by –(R)n, if n is 2-5 in Formula I, or if it only refers to ii) the at least one R substituent comprising at least on polymerizable or crosslinkable group as defined by the structures at the end of claim 1.  
Additionally, even if the latter, more narrow, interpretation of “the R substituent” is adopted for the purposes of examination, the claims are drafted so broadly that it is unclear how the terminal group and linking groups are related to the structures already present at the end of claim 1.  For example, using the following structure from the end of claim 1 it can be seen that there are many possible interpretations available:

    PNG
    media_image1.png
    154
    399
    media_image1.png
    Greyscale
vs. 
    PNG
    media_image2.png
    155
    399
    media_image2.png
    Greyscale
vs

    PNG
    media_image3.png
    155
    399
    media_image3.png
    Greyscale
 vs. 
    PNG
    media_image4.png
    155
    399
    media_image4.png
    Greyscale
 vs. 


    PNG
    media_image5.png
    155
    399
    media_image5.png
    Greyscale
, etc…  Without knowing how all of the pieces fit together, the skilled artisan cannot determine the metes and bounds of the claims.
	The examples in specification as filed appear to indicate that the structures recited at the end of claim 1 are examples of the R substituent comprising at least one polymerizable or crosslinkable group which are directly attached to “Ar” of Formula I.  Therefore, the structures recited at the end of claim 1 appear to be preferred species of the “R substituent comprising at least one polymerizable or crosslinkable group”, which already include linkers and terminal groups.  If this is accurate, then the limitations of claims 2-7, 14, and 15 also appear to lack antecedent basis to claim 1 because they include options not already defined within the structures of claim 1.  
The same issue occurs with respect to the “polymerizable or crosslinkable group” of claims 9 and 10.  Is there another polymerizable or crosslinkable group present on the molecule?  Or are these claims supposed to further limit the polymerizable or crosslinkable group already present in the structures in claim 1?  Many of the options recited in said claims are not present in the structures already recited in claim 1.
Regarding claim 13, there appears to be a lack of antecedent basis to claim 1.  Claim 13 appears to require that n is 1 for each Ar present in Formula I and further recites that R is one of the options listed in claim 1, which are reiterated in claim 13.  However, claim 1 also requires that the R substituent comprise a polymerizable or crosslinkable group comprising one of the groups recited at the end of claim 1.  Therefore, it is unclear why the only R present on Ar in the compound of claim 13 (ie n = 1) is not limited to those comprising the groups listed at the end of claim 1.

New Claim Rejections - 35 USC § 101-Necessitated by Amendment
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 22 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of co-pending Application No. 17/515208 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Modified Double Patenting Rejections-Necessitated by Amendment
See p. 5-7 of the OA dated 2/16/2022 for the original rejections.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 17/515208 (‘208). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘208 overlap with those claimed.  In particular, see claims 14 and 15 of ‘208 which recite several species of compounds of claimed Formula I. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 17/515194 (‘194). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘194 overlap with those claimed.  In particular, see claims 14-15 of ‘194 which recite several species of compounds of claimed Formula I. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/098187 (‘187). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘187 overlap with those claimed.  In particular, see claim 17 of ‘187 which recites several species of compounds of claimed Formula I. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/098166 (‘166). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds in the claims of ‘166 overlap with those claimed.  In particular, see claim 18 of ‘166 which recites several species of compounds of claimed Formula I. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12, 14, 15, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inan (“Preparation and Characterization of Novel UV-Curable Urethane Methacrylate Difunctional Monomers and Their Structure-Property Relationships, 1” Macromol. Chem. Phys. 2001, 202, p, 532-540, of record in the IDS filed on 6/28/2022).
	Inan teaches the following compounds:  

    PNG
    media_image6.png
    377
    585
    media_image6.png
    Greyscale
.  See Scheme 6 on p. 535.  TBHEPAIEM corresponds to the first compound of claim 22 and a compound of Formula I of claims 1, 11, and 12 wherein Alk is a C3 alkyl core (propane); m is 2; each Ar is phenyl substituted by three R substituents (n = 3); two of the R substituents are bromine atoms (halo); and the third R substituent is the following structure comprising a polymerizable/crosslinkable methacrylate group and a linker (-O-CH2-CH2-OC(O)NH-CH2-CH2-): 
    PNG
    media_image7.png
    98
    357
    media_image7.png
    Greyscale
.  Further regarding claims 2 and 3, the linker appears to be a combination of the following groups: -O-; -C1-10 alkyl (-(CH2)p-, wherein p is 2); and -OC(O)N(Rb)-, wherein Rb is H.  Further regarding claims 4-7, 9, 10, 14, and 15, the terminal/polymerizable group can be interpreted to be a methacrylate group (-OC(O)-C(Me)=CH2) and/or a vinyl/alkenyl group (-C(Me)=CH2), wherein either group includes a -Me substituent.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4068849 (‘849, published on 1/17/1978).
	‘849 teaches the following compound: 

    PNG
    media_image8.png
    97
    332
    media_image8.png
    Greyscale
.  See col. 2, lines 17-25. This compound corresponds to the second compound of claim 22.

Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0197824 (‘824, published on 8/5/2010).
	‘824 teaches the following compound: 

    PNG
    media_image9.png
    141
    684
    media_image9.png
    Greyscale
.  See [0076]. This compound corresponds to a compound of Formula I of claims 1 and 11-13 wherein Alk is a C3 alkyl core (propane); m is 2; each Ar is phenyl substituted by one R substituent (n = 1); and the R substituent comprises the following structure comprising a polymerizable/crosslinkable methacrylate group and a linker (-[O-CH2-CH2]x or y-OC(O)NH-CH2-CH2-): 
    PNG
    media_image7.png
    98
    357
    media_image7.png
    Greyscale
.  Further regarding claims 2 and 3, the linker appears to be a combination of the following groups: -O-; -C1-10 alkyl (-(CH2)p-, wherein p is 2); and -OC(O)N(Rb)-, wherein Rb is H.  Further regarding claims 4-7, 9, 10, 14, and 15, the terminal/polymerizable group can be interpreted to be a methacrylate group (-OC(O)-C(Me)=CH2) and/or a vinyl/alkenyl group (-C(Me)=CH2), wherein either group includes a -Me substituent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622